Citation Nr: 0934381	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  97-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran had active service from June 1978 to July 1981 
and from September 1990 to January 1991. 

This comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In September 1997 the Veteran testified at a hearing before 
an RO hearing officer.  When the case was before the Board in 
August 2005, it was decided in part and remanded in part.  At 
some point after the Board's August 2005 remand the claims 
file was lost.  The Board's adjudication below is based on 
review of a reconstructed file. 


FINDING OF FACT

A right knee disability was not present until more than one 
year following the Veteran's discharge from service, and the 
Veteran's current right knee disability is not etiologically 
related to service or service-connected disability


CONCLUSION OF LAW

A right knee disability is not due to or the result of a 
disease or injury incurred in or aggravated by active 
military service, the incurrence or aggravation of arthritis 
of the right knee during such service may not be presumed; 
and right knee disability is not proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 1154 (West 2002); 38 C.F.R. § 3.310 
(2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to service connection for a 
right knee disorder.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.  

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board notes at the outset that the Veteran's claims file 
was lost during the course of the appeal; there is 
accordingly no record of what VCAA notice the Veteran 
received prior to initial adjudication of the claim.  
However, the Veteran was provided a letter in June 2009 
advising him that the file had been lost and asking his 
assistance in reconstructing the file; the same letter 
provided VCAA notice including with respect to the 
disability-rating and effective-date elements.  Although this 
letter was sent after the initial adjudication of the claim, 
the Board finds that there is no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that no additional evidence was 
submitted or identified by the Veteran or his representative 
in response to the letter.  Moreover, following the provision 
of this notice, the originating agency readjudicated the 
Veteran's claim.  There is no reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  Further, as explained below, the Board has 
determined that service connection is not warranted for the 
claimed right knee disability; consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim is no more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  As noted above, the 
original claims file, which included the Veteran's service 
treatment records (STRs) and post-service treatment records, 
has been lost, but the originating agency made diligent 
efforts to reconstruct the file.  The originating agency 
submitted a personnel information exchange system (PIES) 
request to the service for any still-available STRs and was 
able to obtain several documents which were placed in the 
reconstructed file.  The originating agency advised the 
Veteran the file had been lost and solicited his help in 
submitting any documents in his possession, but the Veteran 
did not respond.

Similarly, the Veteran was scheduled for a VA medical 
examination for the purpose of confirming the Veteran has a 
current right knee disorder and, if so, the etiology of such 
disorder, but the Veteran failed to report for the 
examination.  The originating agency has also written to the 
Veteran and tried to call the Veteran, all without response.

The duty to assist in the development of a claim is not a 
one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively wait 
for it in circumstances where he may or should have evidence 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  Also, in the normal 
course of events, it is the burden of the veteran to keep VA 
apprised of his whereabouts; if he does not do so, there is 
no burden on the part of VA to turn up heaven and earth to 
find him.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

Neither the Veteran nor his representative has identified any 
available evidence that could be obtained to substantiate 
this claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the Veteran in the development of this 
claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.   38 C.F.R. § 3.655(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. § 3.102 
(2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's claims file, including most of his STRs and the 
post-service medical treatment records, has been lost.  The 
Board's adjudication below is based on review of a 
reconstructed claims file.

The STRs available to the Board in the reconstructed file 
document treatment for left arm and shoulder injuries on 
several occasions, but they do not show any right knee injury 
or disorder.  

The Board's remand in August 2005 cites a January 1992 
private medical examination in which the Veteran's gait was 
described as normal.  The remand also cites the report of a 
VA examination in November 1996 showing there were no 
abnormalities in regard to either knee.  The remand cites the 
report of a VA examination in August 2003 showing the Veteran 
complained of pain in the right arm and knee; otherwise the 
remand is silent in regard to knee disorders.

VA treatment records available to the Board in the 
reconstructed file include a September 2008 treatment note 
showing VA had performed right knee arthroscopy with meniscal 
debridement in 2001; the Veteran reportedly did very well for 
the first year after surgery but then developed the old 
symptoms of joint line pain, locking and giving way.  
Previously, an August 2008 entry had noted current magnetic 
resonance imaging (MRI) impression of right knee 
osteoarthritis as well as tearing/degeneration of the 
meniscus; current X-rays showed moderate degenerative joint 
disease.  The clinical impression was internal derangement of 
the right knee with moderate degenerative joint disease; 
there is no opinion regarding the history or etiology of the 
disorder.

The Veteran was scheduled for VA examination in September 
2005 for the specific purpose of determining whether he has a 
current right knee disorder and, if so, whether it is as 
likely as not such disorder is etiologically related to 
service or service-connected disability.  The Veteran failed 
to report for the examination.  As noted above, when a 
claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record; see 38 C.F.R. § 3.655(a).  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
However, the reconstructed file contains no lay evidence for 
the Board's consideration.  Neither the transcript of the 
Veteran's testimony before in September 1997 nor the 
Veteran's correspondence to VA is available to the Board for 
review.

In sum, there is no medical or lay evidence before the Board 
showing a right knee disorder during active service or 
arthritis of the right knee within one year of the Veteran's 
discharge from service, and there is no evidence showing any 
current right knee disorder is etiologically related to 
service or service-connected disability.  Therefore, the 
claim must be denied.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


